        Case 2:20-cv-03376-JDW Document 12 Filed 10/23/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA



 KESSLER DENTAL ASSOCIATES, P.C.,
                                              Case No. 2:20-cv-03376-JDW
              Plaintiff,

       v.

 THE DENTISTS INSURANCE
 COMPANY,

              Defendant.


                                        ORDER

      AND NOW, this 23rd day of October, 2020, upon receipt of Plaintiff’s Amended

Complaint (ECF No. 11), it is ORDERED that the Defendant’s Motion to Dismiss (ECF No. 10)

is DENIED AS MOOT.

                                               BY THE COURT:


                                               /s/ Joshua D. Wolson
                                               JOSHUA D. WOLSON, J.
